J-S02026-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                    Appellee               :
                                           :
              v.                           :
                                           :
 IVAN RIVERA                               :
                                           :
                    Appellant              :        No. 1576 EDA 2021

                Appeal from the Order Entered July 16, 2021
               In the Court of Common Pleas of Bucks County
            Criminal Division at No(s): CP-09-CR-0000691-2006


BEFORE: OLSON, J., KING, J., and McCAFFERY, J.

MEMORANDUM BY KING, J.:                              FILED MARCH 30, 2022

      Appellant, Ivan Rivera, appeals pro se from the order entered in the

Bucks County Court of Common Pleas, denying his petition for habeas corpus

relief seeking clarification of his sentence. We affirm.

      The relevant facts and procedural history of this case are as follows. On

June 1, 2006, Appellant entered an open guilty plea to rape and related

offenses.   The court sentenced Appellant on September 28, 2006, to an

aggregate term of 40 to 80 years’ imprisonment.            Specifically, the court

imposed four consecutive 10 to 20 year sentences for Appellant’s convictions

for rape, kidnapping, involuntary deviate sexual intercourse (“IDSI”), and

robbery.    On Tuesday, October 10, 2006, Appellant timely filed a post-

sentence motion (the day after the Columbus Day court holiday). The court

denied the motion on October 19, 2006. Appellant did not file a direct appeal.
J-S02026-22


      Between 2012 and 2014, Appellant unsuccessfully litigated a first

petition pursuant to the Post Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A.

§§ 9541-9546.     On February 3, 2021, Appellant filed the current pro se

petition for habeas corpus relief seeking clarification of his sentence. In it,

Appellant alleged that the September 28, 2006 sentencing order was

inconsistent with the DC-300B Court Commitment Form, which indicated that

Appellant was only subject to two consecutive sentences.          Consequently,

Appellant claimed the September 28, 2006 sentencing order was ambiguous

and/or unclear as it conflicted with the DC-300B Form.         Appellant sought

habeas corpus relief in the form of clarification of the court’s intent regarding

which of Appellant’s sentences run consecutively.

      On April 13, 2021, the court treated Appellant’s prayer for relief as

cognizable under the PCRA and issued notice of its intent to dismiss the

petition without a hearing as untimely, per Pa.R.Crim.P. 907. Appellant filed

a pro se response on May 4, 2021, claiming the court should have construed

his petition as one for habeas corpus relief and not under the confines of the

PCRA. On May 7, 2021, the court vacated its prior Rule 907 notice, agreeing

with Appellant that the petition at issue was not subject to the PCRA.

Nevertheless, on July 16, 2021, the court denied relief on the merits.

      Appellant timely filed a pro se notice of appeal on August 2, 2021. The

next day, the court ordered Appellant to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b), which Appellant


                                      -2-
J-S02026-22


timely filed on August 16, 2021.

      Appellant raises one issue for our review:

         Whether the trial court erred in denying Appellant’s petition
         for habeas corpus relief seeking clarification of its intent
         regarding the counts to run consecutive.

(Appellant’s Brief at 3).

      Appellant argues that the September 28, 2006 sentencing order is

ambiguous and/or unclear in that it conflicts with the DC-300B Court

Commitment Form. Appellant asserts that it was the trial court’s responsibility

to generate an accurate DC-300B Form, and not the responsibility of the

Department of Corrections (“DOC”). Appellant claims that ambiguity in the

DC-300B Form calls into question the sentence imposed by the court on

September 28, 2006. Appellant concludes that, in the interests of justice, he

is entitled to habeas corpus relief in the form of clarification of his sentence

concerning which of his sentences should run consecutively. We disagree with

Appellant’s contention that the sentence is ambiguous.

      Initially, a petition for habeas corpus is the proper avenue for relief when

a petitioner seeks clarification and/or correction of the sentence imposed

based on an alleged ambiguity in the sentence. Commonwealth v. Heredia,

97 A.3d 392, 395 (Pa.Super. 2014), appeal denied, 628 Pa. 637, 104 A.3d

524 (2014). “We will reverse a denial or grant of a habeas corpus petition

only for a manifest abuse of discretion.” Commonwealth v. Giannantonio,

114 A.3d 429, 433 (Pa.Super. 2015).


                                      -3-
J-S02026-22


      “In Pennsylvania, the text of the sentencing order…is determinative of

the   court’s   sentencing    intentions   and    the   sentence    imposed.”

Commonwealth v. Borrin, 622 Pa. 422, 434, 80 A.3d 1219, 1226 (2013).

“Form DC-300B is a commitment document generated by the Common Pleas

Criminal Court Case Management System. …[O]n commitment of an inmate,

the transporting official must provide the DOC with a copy of the trial court’s

sentencing order and a copy of the DC-300B commitment form.” Heredia,

supra at 394 n.3 (internal citations omitted).

      Instantly, our review of the record confirms that the September 28,

2006 sentencing order dictated consecutive terms of 10 to 20 years’

imprisonment for Appellant’s convictions for rape, kidnapping, IDSI, and

robbery (with other convictions running concurrently).       (See Sentencing

Order, 9/28/06). The sentencing order also makes clear Appellant’s aggregate

term of imprisonment is 40 to 80 years. (See id.) The sentencing order is

dispositive of the court’s sentencing intention.        See Borrin, supra.

Additionally, the notes of testimony from the sentencing hearing are

consistent with the sentencing order, where the trial court detailed that

Appellant would receive consecutive 10 to 20 year sentences for Appellant’s

rape, kidnapping, IDSI, and robbery convictions, for a total term of 40 to 80

years’ imprisonment. (See N.T. Sentencing Hearing, 9/28/06, at 124-25).

Consequently, we see no abuse of discretion in the court’s denial of habeas

corpus relief to the extent that Appellant alleges an ambiguity in the


                                     -4-
J-S02026-22


sentencing order. See Giannantonio, supra.

      Nevertheless, the DC-300B Form clearly contains a clerical error to the

extent that it indicates the court’s intention to run only two of Appellant’s

sentences consecutively. Therefore, while we affirm the order denying habeas

corpus relief, we direct the Bucks County Clerk of Courts to issue a corrected

DC-300B Form that reflects Appellant’s sentence as set forth in the September

28, 2006 sentencing order and on the record at the sentencing hearing. See

generally Commonwealth v. Holmes, 593 Pa. 601, 933 A.2d 57 (2007)

(acknowledging authority to correct patent and obvious errors contained in

record). Accordingly, we affirm.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/30/2022




                                    -5-